MEMORANDUM OPINION

No. 04-08-00087-CR

IN RE Shawn BEAN

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Karen Angelini, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	February 27, 2008

PETITION FOR WRIT OF MANDAMUS DENIED
	In a pro se petition, Shawn Bean seeks a writ of mandamus compelling the trial court to rule
on various pre-trial motions in his criminal case. Bean is represented by counsel in the trial court.
A criminal defendant has no right to proceed pro se and be represented by counsel at the same time.
See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). We conclude trial counsel is also
counsel for any mandamus petition on the issue presented and Bean's petition presents nothing for
this court's consideration. See id.; Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.--Houston [1st
Dist.] 1994, orig. proceeding). Accordingly, the petition is denied. See Tex. R. App.  P. 52.8(a). 
								PER CURIAM
DO NOT PUBLISH















 



1. This proceeding arises out of Cause No. 230268, styled State of Texas v. Shawn Bean, pending in County Court
No. 2, Bexar County, Texas, the Honorable H. Paul Canales presiding.